DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the application

This Office Action is in response to Applicant's Application filed on 11/09/2021. Claims 1-20 are pending for this examination.


Acknowledgement

Claims 1-20 are pending.
No claims were amended.
In light of Applicant's submission of a terminal disclaimer, the rejection on the grounds of non-statutory obviousness-type double patenting of claims 1-20 have been withdrawn.
In light of the applicant’s explanation, the 35 USC 112 (a) rejections of claims 2 and 3 have been withdrawn. 
In light of applicant’s arguments, Claims Interpretation of claim 9 has been removed. 


Response to Amendment/Arguments
Applicants' arguments have been carefully and respectfully considered and addressed but found not persuasive. Accordingly, this action has been made FINAL. Applicant's arguments in substance are as follows:Applicant argues on page 8, paragraph 2 of the “Remarks” section, “It is respectfully submitted that Claim 1 recites one or more limitations that are not taught or suggested by Paraschivescu and Carley. For example, the Claim 1 limitation "determining that a data type for a data field included the plurality of data fields can be split into two or more data types" is not taught or suggested by Paraschivescu and Carley, considered alone or in combination. .. Fig. 5 of Carley depicts and the corresponding text at 14 :45-50 describes a process for verifying data downloaded from a user station. The data is divided into divisible portions and the divisible portions are checked to ensure that they satisfy predetermined criteria, such as whether the divisible portions include certain content. The divisible portions that satisfy the predetermined criteria are loaded into a database table for validation. There is no teaching or suggestion in Carley of determining that a data type for a data field can be split into two or more data types. Carley only describes dividing data into divisible portions, not data types, and then using the predetermined criteria to determine whether the divisible portions include certain content.”
Examiner's Response: Examiner respectfully disagrees. Please note Carley recites “The data is divided into divisible portions and the divisible portions are checked to ensure that they satisfy predetermined criteria, such as whether the divisible portions include certain content. The divisible portions that satisfy the predetermined criteria are loaded into a database table for validation.” Please note that data is divided using a predetermined criteria to be loaded into a database. Each field in a database has a type. That is how data is organized in a database. As such, if the data is divided to fit in multiple database fields, then the data is divided using types of the field in the database. 
	
Applicant argues on page 9, paragraph 2, starting at line 5 of the “Remarks” section, “The Claim 1 limitation "in response to receiving user input accepting one or more suggested widgets included the two or more suggested widgets, generating a Web application, wherein the Web application comprises the one or more suggested widgets" is not taught or suggested by Paraschivescu because selecting a direction-sensitive navigation control icon does not generate a Web application as required by Claim 1. Rather, doing so merely changes the data that is being displayed by the application that is currently executing. In addition, Claim 1 requires that "the Web application comprises the one or more suggested widgets" that are accepted by the user input. In  Paraschivescu, selecting a direction-sensitive navigation control icon does not in any way cause the direction that corresponds to the selected direction-sensitive navigation control icon to be included in a newly-generated Web application.”

Examiner's Response: Examiner respectfully disagrees. Please note that Fig. 34 step 3404 teaches “provide a plurality of navigation icons for navigating the database”. Step 3406 teaches “update, in response to a user activating a first navigation icon in a first direction, a graphical user interface to display a first plurality of data items characterized by a first criterion associated the first navigation icon”. Here “navigation icons” are widgets. There are plurality of navigation icons means there are plurality of widgets. This teaches that when user selects [or activates] a navigation icon, a user interface is displayed for the navigation icon. The examiner asserts that the navigation icon with the user interface is a web application. Paraschivescu teaches in Fig. 29 databases are remote and connected to client system using communication network 2904. In [0219] Paraschivescu recites “The communication network 2904 can be a suitable network, such as a wired or wireless network, e.g., the Internet, Ethernet, wireless cellular network such as 3G, Long Term Evolution (LTE) network, WiMax, etc.” This shows that the navigation icon accesses the database using the internet. As such, this is an internet application. Paraschivescu recites in [0237] “FIG. 34 is a flowchart representation of a process 3400 of database navigation using direction-sensitive navigation control icons. The process 3440 may be implemented by a user device during the browsing of data that is subject to multiple classification criteria.” This shows the navigation control icon uses the internet to browse data in a database. This shows again, the navigation control icon with a user interface is an internet application. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 12, 13 and 18 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Andrei PARASCHIVESCU (hereinafter Paraschivescu) Publication No.: WO 2014/127293 A2 in view of Carley et al. (hereinafter Carley) Patent No.: US 6, 701,345.

As per claim 1, Paraschivescu teaches,

An apparatus comprising: one or more processors; and one or more memories storing instructions which, when processed by the one or more processors, (Paraschivescu fig. 29 shows client computer, server, databases, which have processors and non-transitory medium.) 

cause: 
receiving organized data; (Paraschivescu Fig. 1 – Fig. 27 show data organizers and organized data. Paraschivescu recites in [0003] “The present document describes techniques for organizing display of large, complex data to a user. A user is able to navigate through data by applying various data classification criteria.” This teaches receiving organized data.) 

determining two or more suggested widgets for the two or more data types for the data type for the data field; (Paraschivescu Fig. 34 step 3402 and 3404 determining widgets. Here “navigation icon” is the widget.) 

displaying two or more suggested widgets including the determined two or more suggested widgets for the two or more data types for the data type for the data field; (Paraschivescu Fig. 34 step 3404 shows providing plurality of widgets [or icons] step 3406 shows selection of widgets and step 3408 shows creation of the GUI with the widgets.)

in response to receiving user input accepting one or more suggested widgets included the two or more suggested widgets, generating a Web application, wherein the Web application comprises the one or more suggested widgets. (Paraschivescu Fig. 34 step 3408 shows web application created in response to user activation. Paraschivescu recites in [0054] “Visually browsing large sets of data items is commonly performed. Just a few examples are: files on a computer, articles for sale on an online retailer's web-site, a person's credit card transactions for the past year, a factory's inventory. While database systems are a common solution for storing and querying data, presenting information in human readable form is a different task.” This teaches a web application for viewing different kind of data.)

Paraschivescu teaches organization and display of data from a database using widgets. Paraschivescu does not explicitly mention, “identifying a plurality of data fields contained in the organized data; determining that a data type for a data field included the plurality of data fields can be split into two or more data types;”. However, in analogous art of organization of data and use of widgets, Carley teaches, 
identifying a plurality of data fields contained in the organized data; (Carley recites in column 12 line 41, “Eliminates the insertion of erroneous data by enforcing business rules/requirements and ensuring that referential integrity, codependency, primary key, required field, default field, sequence number, and hard-coded field checks are met.” This shows different fields in data.)

determining that a data type for a data field included the plurality of data fields can be split into two or more data types; (Carley Fig. 5 step 506, 508 and 510 show that data is split into multiple portions. Here the predetermined conditions are equivalent to data types.) 

Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of Paraschivescu of data organization and use of widgets by incorporating the teaching “identifying a plurality of data fields contained in the organized data; determining that a data type for a data field included the plurality of data fields can be split into two or more data types;” of Carley. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function of splitting data fields in to multiple fields when necessary. A database may have complex data types and sometimes it is necessary to split the complex data in to simpler format for some compatibility purposes. 

As per claim 12, Paraschivescu teaches, 
wherein the plurality of data fields comprises a plurality of data columns of the organized data. (Paraschivescu Fig. 4)  

As per claim 13, Paraschivescu teaches,
wherein processing of the instructions by the one or more processors further causes determining a data type of each data column of the plurality of data columns. (Paraschivescu Fig. 4)  

As per claim 19, this is method claim that substantially parallels the limitations of the apparatus claim 1. It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to implement the prescribed apparatus steps as a method. 

	
Claims 4-7 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Paraschivescu and Carley as applied to claim 1 in view of Ansari (hereinafter Ansari, Pub. No.: US 2014/0032392).

As per claim 4, Paraschivescu and Carly teach data organization and use of widget. They do not explicitly mention, “wherein the two or more data types include a data type associated with zip codes and a data type associated with names.” However, in analogous art of data organization Ansari teaches, 
wherein the two or more data types include a data type associated with zip codes and a data type associated with names. (Ansari TABLE 3 shows data types associated with zip code and names.) 
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of Paraschivescu and Carley of data organization and use of widgets, by incorporating the teaching “wherein the two or more data types include a data type associated with zip codes and a data type associated with names” of Ansari. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function of using data fields for names and zip codes because these data are related to a physical address. A physical address is a commonly used data in databases where customer or supplier information is saved.



As per claim 5, Ansari teaches, 
wherein the two or more data types include a data type associated with a street number and a data type associated with a street name. (Ansari TABLE 3 shows data types associated with street name and street number.) 
As per claim 6, Ansari teaches, 
wherein the two or more data types include a data type associated with a last name and a data type associated with a first name. (Ansari TABLE 3 shows data types associated with last name and first name.) 

As per claim 7, Ansari teaches, 
wherein the two or more data types include a data type associated with a country code, a data type associated with area code, and a data type associated with a main phone number. (Ansari TABLE 3 shows data types associated with country code and phone number. Please note that area code is included in the phone number. Also please refer to Fig. 3 which explicitly shows area code.) 

Claim 8 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Paraschivescu and Carley as applied to claim 1 in view of Bach et al. (hereinafter Bach, Pub. No.: US 2012/0144285).

As per claim 8, Paraschivescu and Carly teach data organization and use of widget. They do not explicitly mention, “wherein processing of the instructions by the one or more processors further causes merging two or more particular data types, from the two or more data types, into one data type in response to receiving user input.” However, in analogous art of data organization Bach teaches,

wherein processing of the instructions by the one or more processors further causes merging two or more particular data types, from the two or more data types, into one data type in response to receiving user input. (Bach recites in [0026] “These multiple constituent form fields can enable the user to enter each separate data element that composes the complex data type into the constituent fields. As the data elements are entered into constituent fields, the disclosed subject matter can combine those data into a correct format, and display the correct format in the original form field.” This shows merging multiple data types into a complex data type. Please refer to Fig. 3.)

Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of Paraschivescu and Carley of data organization and use of widgets, by incorporating the teaching “wherein processing of the instructions by the one or more processors further causes merging two or more particular data types, from the two or more data types, into one data type in response to receiving user input” of Bach. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function of merging two fields in to one. It is necessary to change data formats for some data for making it compatible with some applications which requires data in a different format than the current format in the database. 

Claim 9 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Paraschivescu and Carley as applied to claim 1 in view of Belcher et al. (hereinafter Belcher, Pub. No.: US 2011/0301977).


As per claim 9, Paraschivescu and Carly teach data organization and use of widget. They do not explicitly mention, “wherein processing of the instructions by the one or more processors further causes modifying a suggested widget from the two or more suggested widgets for the two or more data types for the data type for the data field in response to the merging of the two or more particular data types.” However, in analogous art of data organization Belcher teaches,

wherein processing of the instructions by the one or more processors further causes modifying a suggested widget from the two or more suggested widgets for the two or more data types for the data type for the data field in response to the merging of the two or more particular data types. (Belcher recites in [0033] “A mashup refers to a web page or application that uses or combines data or functionality from two or more external sources to create a new service. A mashup provides easy, fast integration to produce results offering insight beyond the raw source data. A mashup of data can combine similar types of media and information from multiple sources into a single representation. The combination of these resources creates a web service that was not originally provided by any single data source. A mashup can also combine different data types from multiple sources into a web service.” This shows that a mashup service combines data and in response combine web services to provide one web service for the combined data. Please note a web service is a kind of widget. Please note that merging is a specific case of modification. Modification is the genus and merging is a species. A species will anticipate a claim to a genus. [MPEP 2131.02]) 

Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of Paraschivescu and Carley of data organization and use of widgets, by incorporating the teaching “wherein processing of the instructions by the one or more processors further causes modifying a suggested widget from the two or more suggested widgets for the two or more data types for the data type for the data field in response to the merging of the two or more particular data types” of Belcher. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function of modifying widgets with the modification of data such that the widget can process and display the modified data properly.


Claim 10 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Paraschivescu and Carley as applied to claim 1 in view of Zhang et al. (hereinafter Zhang, “A Novel Approach for Web-based Data Input Panel Design”, 2005 IEEE).

As per claim 10, Paraschivescu and Carly teach data organization and use of widget. They do not explicitly mention, “wherein processing of the instructions by the one or more processors further causes modifying or removing a suggested widget, from the two or more suggested widgets, in response to receiving user input.” However, in analogous art of data organization Zhang teaches,

wherein processing of the instructions by the one or more processors further causes modifying or removing a suggested widget, from the two or more suggested widgets, in response to receiving user input. (Zhang recites in section 3 last 6 lines, “When a field’s widget is auto-generated, its data items are composed of corresponding <option> tags and arranged by the “times” attribute. Once the config file is modified by Servlets or manually, the widget appearance will be changed automatically.” This shows selection of tags which generates the widgets and the widgets are modified by modifying the config file.)

Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of Paraschivescu and Carley of data organization and use of widgets, by incorporating the teaching “wherein processing of the instructions by the one or more processors further causes modifying or removing a suggested widget, from the two or more suggested widgets, in response to receiving user input” of Zhang. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function of manipulating widgets as necessary by changes to data. 

Claim 11 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Paraschivescu and Carley as applied to claim 1 in view of Quine (hereinafter Quine, Patent No.: US 8,806,348).
As per claim 11, Paraschivescu and Carly teach data organization and use of widget. They do not explicitly mention, “wherein the two or more data types include a data type associated with zip codes and a data type associated with names.” However, in analogous art of data organization Quine teaches,
wherein the two or more suggested widgets are a widget type of one or more of a numeric widget type, a single-line text widget type, a multi-line text widget type, a rich text widget type, a check box widget type, a radio button list widget type, a date/calendar widget type, a time widget type, a dropdown list widget type, an email widget type, a calculation widget type, or a lookup widget type. (Quine recites in column 23, starting at line 7, “Particularly, and as illustrated in FIG. 8, application workspace 414 includes a field widget "Name" 802, a field widget "Email" 804, a calendar widget 806, a menu widget "Time" 808, and a button widget 810. The calendar widget 806 is not shown in the widget palette 410, and is representative of the many possible widgets not appearing in the widget palette 410 that could be defined by a designer.”)
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of Paraschivescu and Carley of data organization and use of widgets, by incorporating the teaching wherein the two or more suggested widgets are a widget type of one or more of a numeric widget type, a single-line text widget type, a multi-line text widget type, a rich text widget type, a check box widget type, a radio button list widget type, a date/calendar widget type, a time widget type, a dropdown list widget type, an email widget type, a calculation widget type, or a lookup widget type” of Quine. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function of using different kinds of widgets for different data.

Claims 14-17 and 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Paraschivescu and Carley as applied to claim 1 in view of Diane Koers (hereinafter Koers, “How to Split Data into Multiple Columns in Excel 2010”, captures 2013, Published by dummies.com).

As per claim 14, Paraschivescu and Carly teach data organization and use of widget. They do not explicitly mention, “wherein determining that the data type for the data field can be split into two or more data types according to the data field includes identifying one or more of a numeric value or a character.” However, in analogous art of data organization Koers teaches,
wherein determining that the data type for the data field can be split into two or more data types according to the data field includes identifying one or more of a numeric value or a character. (Koers recites on page 1 first paragraph “Use the Convert Text to Columns Wizard in Excel 2010 when you need to split combined data into separate columns, such as a first name and last name; or city, state, and zip code.” This shows that “convert text to column” wizard splits an address in to different columns, such as names, zip code, etc. which includes names as characters and zip code as numeric values.) 
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of Paraschivescu and Carley of data organization and use of widgets, by incorporating the teaching “wherein determining that the data type for the data field can be split into two or more data types according to the data field includes identifying one or more of a numeric value or a character” of Koers. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function of splitting data fields as necessary for displaying purpose. 

As per claim 15, Koers teaches,
wherein determining that the data type for the data field can be split into two or more data types includes identifying one or more delimiters. (Koers recites on page 1 first paragraph “Use the Convert Text to Columns Wizard in Excel 2010 when you need to split combined data into separate columns, such as a first name and last name; or city, state, and zip code.” This shows that “convert text to column” wizard splits an address into different columns, such as names, zip code. Each address is split in to names, city, state etc. by using either commas, line breaks (or new line or carriage return) or spaces as delimiters because these are the characters used in an address as delimiters.) 

As per claim 16, Koers teaches,
wherein the one or more delimiters are one or more of one or more carriage returns, line breaks, spaces, commas, or semicolons. (Koers recites on page 1 first paragraph “Use the Convert Text to Columns Wizard in Excel 2010 when you need to split combined data into separate columns, such as a first name and last name; or city, state, and zip code.” This shows that “convert text to column” wizard splits an address into different columns, such as names, zip code. Each address is split in to names, city, state etc. by using either commas, line breaks (or new line or carriage return) or spaces as delimiters because these are the characters used in an address as delimiters.) 

As per claim 17, Koers teaches,
wherein processing of the instructions by the one or more processors further causes splitting a data type into two or more data types in response to receiving a user request to split a widget associated with the data type. (Koers recites on page 1 first paragraph “Use the Convert Text to Columns Wizard in Excel 2010 when you need to split combined data into separate columns, such as a first name and last name; or city, state, and zip code.” This shows that “convert text to column” wizard splits an address into different columns, such as names, zip code. The wizard executes in response to receiving a user’s invocation. Please note that a wizard is a kind of widget.)


As per claim 20, this is method claim that substantially parallels the limitations of the apparatus claim 17. It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to implement the prescribed apparatus steps as a method. 

Claim 18 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Paraschivescu, Carley and Koers as applied to claim 17 in view of Wong et al. (hereinafter Wong, Patent No.: US 7,895,522).

As per claim 18, Paraschivescu, Carly and Koers teach data organization and use of widget. They do not explicitly mention, “wherein processing of the instructions by the one or more processors further causes receiving a request for a number of widgets into which to split the widget.” However, in analogous art of data organization Wong teaches,
wherein processing of the instructions by the one or more processors further causes receiving a request for a number of widgets into which to split the widget. (Wong recites in 32 starting at line 51 “The placement of the platform specific widgets associated with the identified splitable node(s) is divided between the first page and at least the second page with the flow manager until the presentation fits the page at block 568. At block 569, the platform independent widgets are maintained in the copy of the platform independent presentation.” This shows that a platform independent widget splits itself in to a number of widgets in response to receiving the specific platforms requirement.) 

Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of Paraschivescu, Carley and Koers of data organization and use of widgets, by incorporating the teaching “wherein processing of the instructions by the one or more processors further causes receiving a request for a number of widgets into which to split the widget” of Wong. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function of splitting a widget as required by the users display equipment.

References of Note
Examiner has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP §§ 2141.02 and 2123.


Conclusion

As necessitated by amendment, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAIN MORSHED whose telephone number is (571)272-3335.  The examiner can normally be reached on Monday - Friday 8AM - 5PM. The fax number and the email address for the examiner is (571)273-3335 and hossain.morshed@uspto.gov. Please note that an applicant can send email messages to the examiner but the examiner cannot send email messages to the applicant without written authorization from the applicant. An applicant can authorize the examiner for email communication by mentioning the following in an email, “According to MPEP 502.03, recognizing that Internet communications are not secure, I hereby authorize the examiner to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571)272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HOSSAIN M MORSHED/Primary Examiner, Art Unit 2191                                                                                                                                                                                                        December 6, 2021